

113 HCON 56 IH: Expressing the sense of Congress that a certain lock and dam should be known and designated as the Donald G. Waldon Lock and Dam.
U.S. House of Representatives
2013-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV113th CONGRESS1st SessionH. CON. RES. 56IN THE HOUSE OF REPRESENTATIVESSeptember 18, 2013Mr. Aderholt submitted the following concurrent resolution; which was referred to the Committee on Transportation and InfrastructureCONCURRENT RESOLUTIONExpressing the sense of Congress that a certain lock and dam should be known and designated as the Donald G. Waldon Lock and Dam.Whereas the Tennessee-Tombigbee Waterway Development Authority is a 4-State compact comprised of the States of Alabama, Kentucky, Mississippi, and Tennessee;Whereas the Tennessee-Tombigbee Authority is the regional non-Federal sponsor of the Tennessee-Tombigbee Waterway;Whereas the Tennessee-Tombigbee Waterway, completed in 1984, has fueled growth in the United States economy by reducing transportation costs and encouraging economic development; andWhereas the selfless determination and tireless work of Donald G. Waldon, while serving as administrator of the waterway compact for 21 years, contributed greatly to the realization and success of the Tennessee-Tombigbee Waterway: Now, therefore, be itThat it is the sense of Congress that at an appropriate time and in accordance with the rules of the House of Representatives and the Senate, the lock and dam located at mile 357.5 on the Tennessee-Tombigbee Waterway should be known and designated as the Donald G. Waldon Lock and Dam.